     Case: 1:18-cv-06669 Document #: 89 Filed: 09/16/19 Page 1 of 15 PageID #:305



                         IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS

Hyer Standards, LLC

                      Plaintiff,                    Case No.: 1:18-cv-06669

v.                                                  Judge Charles Kocoras

Super G Capital, LLC; Multipoint, Inc.;             Magistrate Judge Jeffrey Cummings
Ashley Isenberg; and WorldPay,

                      Defendants.

     DEFENDANT, MULTIPOINT, INC.’S ANSWER, AFFIRMATIVE DEFENSES AND
           COUNTERCLAIM TO PLAINTIFF’S AMENDED COMPLAINT
       Defendant, Multipoint, Inc. (“Multipoint”) by its attorneys, Jordan Finfer and Elizabeth

Archerd of the law firm Patzik, Frank & Samotny Ltd., for its Answer and Affirmative Defenses to

Plaintiff’s Amended Complaint and Counterclaim, state as follows:

                                   GENERAL ALLEGATIONS

        1.     Hyer Standards, LLC (hereinafter “Hyer”), is a domestic limited liability

 company authorized to do business in the State of Wisconsin and, in part, engages in payment

 processing services, and is located at 701 US Highway 45, Pelican Lake, Wisconsin 54463.

       Answer:        Multipoint lacks sufficient information to form a belief as to the truth

of the allegations of paragraph 1 and, therefore, neither admits nor denies same.

        2.        Defendant, Super G Capital, LLC (hereinafter “Super G”), is a Delaware

 company that, in part, provides business financing to businesses. Super G’s primary place of

 business is located at 1655 North Fort Meyer Drive #700, Arlington, Virginia 22209. Super

 G’s registered agent for service of process is Darrin Ginsburg, 23 Corporate Plaza #100, Newport

 Beach, California 92660.

       Answer:        Multipoint lacks sufficient information to form a belief as to the truth

                                                1
     Case: 1:18-cv-06669 Document #: 89 Filed: 09/16/19 Page 2 of 15 PageID #:305


of the allegations of paragraph 2 and, therefore, neither admits nor denies same.

          3.    Defendant, Multipoint, Inc. (hereinafter “Multipoint”) is an Illinois corporation that,

 in part, provides merchant service needs. Multipoint’s primary place of business is located at 415

 North Sangamon Street, 3rd Floor Front, Chicago, Illinois 60642. Multipoint’s registered agent

 for service of process is Ashley Isenberg, 415 North Sangamon Street, 3rd Floor Front, Chicago,

 Illinois 60642.

       Answer:           Multipoint admits that it is an Illinois corporation that, in part, provides

merchant service needs. Multipoint denies the remaining allegations of paragraph 3.

          4.   Upon information and belief, Defendant, Ashley Isenberg (hereinafter “Isenberg”),

 is the Owner, President, and COO of Multipoint, with her current whereabouts unknown. She

 currently conducts business at 415 North Sangamon Street, 3rd Floor Front, Chicago, Illinois

 60642.

       Answer:           Multipoint denies the allegations of paragraph 4.

          5.        Upon information and belief, Defendant, WorldPay is a business that

 provides secure payment services for small and large businesses, including payments online, card

 machines and telephone payments and has a business address located at 600 Morgan Falls Road,

 Atlanta, GA 30350.

       Answer:           Multipoint admits the allegations of the first sentence of paragraph 5.

Multipoint lacks sufficient information to form a belief as to the truth as to the remaining

allegations of paragraph 5 and, therefore, neither admits nor denies same.

          6.       On or around June 2017, Hyer approached Multipoint and Isenberg as it needed

 a new credit card processor as its existing processors could not process the credit card chips.

       Answer:           Multipoint admits the allegations of paragraph 6.

          7.       Multipoint and Isenberg claimed that it was an ISO processor, but that statement

                                                   2
     Case: 1:18-cv-06669 Document #: 89 Filed: 09/16/19 Page 3 of 15 PageID #:305


 was incorrect as it was not an ISO processor.

       Answer:         Multipoint denies the allegations of paragraph 7.

        8.      On July 5, 2017, Hyer and Multipoint entered into a portfolio purchase agreement

 (hereinafter “Agreement”) in which Hyer agreed to sell and Multipoint agreed to purchase the

 portfolio residual, in part, on the following terms:

                a.      Multipoint agreed to make installment payments of $110,000.00 in equal

                        installments over 12 months with the first payment due on August 20, 2017;

                b.      Multipoint agreed to make a final payment of $15,396.98 to Super G

                        by July 20, 2017;

                c.      Multipoint agreed to reimburse Hyer $10,000.00 for registration fees;

                d.      Multipoint agreed to hire Hyer’s two sales representatives, Duane

                        Vandre and Donald Lewis;

                e.      Multipoint agreed that Duane Vandre and Donald Lewis would receive 50%

                        of the residuals Multipoint received and for future accounts;

                f.      Multipoint agreed to pay Hyer 10% of the residuals earned from the

                        portfolio residual and 50% of the residuals earned from future accounts

                        Hyer signs up for payment processing through the purchaser; and

                g.      Hyer, Duane Vandre, and Donald Lewis agreed to sell payment processing

                        services exclusively for Multipoint as indicated in the contract attached to

                        this Complaint as Exhibit A.

      Answer:           Multipoint admits that it entered into the Agreement attached hereto as

Exhibit A. The remaining allegations of paragraph 8 assert a legal conclusion and, therefore,

Multipoint neither admits nor denies same. To the extent paragraph 8 asserts an allegation of

fact, Multipoint denies same.

                                                   3
    Case: 1:18-cv-06669 Document #: 89 Filed: 09/16/19 Page 4 of 15 PageID #:305


        9.     Multipoint never paid Hyer as required in the Agreement in January 2018.

       Answer:         Multipoint denies the allegations of paragraph 9.

        10.         Unknown to Hyer, prior to Multipoint ever paying Hyer for the accounts,

 Multipoint used the residual income from Hyer’s portfolio to secure a loan with Super G.

       Answer:         Multipoint denies the allegations of paragraph 10.

        11.    Once Multipoint secured a loan from Super G, it failed to pay Hyer.

       Answer:         Multipoint denies the allegations of paragraph 11.

        12.    Despite Hyer’s loans with Super G being paid in full, Hyer’s residual income

was redirected to Super G.

       Answer:         Multipoint denies the allegations of paragraph 12.

       13.     Hyer notified Super G that Multipoint had breached its Agreement with Hyer and

demanded that Super G redirect the residual income from Hyer’s portfolio to it. Super G continued

to redirect Hyer’s residuals to itself despite Super G knowing that Multipoint had breached its

contract with Hyer.

       Answer:         Multipoint denies the allegations of paragraph 13.

        14.    Multipoint misrepresented its business in the process of negotiating the

 Agreement for its own financial gain.

       Answer:         Multipoint denies the allegations of paragraph 14.

       15.     Since the Agreement, Multipoint has not been providing Hyer’s merchants

 with the support and assistance they require, Hyer has experienced:

               a.       Employee attrition;

               b.       Customer attrition; and

               c.       Damage to its reputation.

       Answer:         Multipoint denies the allegations of paragraph 15.

                                                    4
     Case: 1:18-cv-06669 Document #: 89 Filed: 09/16/19 Page 5 of 15 PageID #:305


       16.      As a result of Multipoint and Super G’s behavior, Hyer has suffered

 financially, including defaulting on financial obligations.

       Answer:         Multipoint denies the allegations of paragraph 16.

       17.        Since litigation has commenced, WorldPay entered into a transaction with

Multipoint and perhaps its owners for the purpose of purchasing approximately 50 credit card

processing ISO accounts. Many of these accounts were purchased by Multipoint from Hyer.

Hyer has not been paid per the contractual terms of its portfolio purchase agreement with

Multipoint.

       Answer:         Multipoint denies the allegations of paragraph 17.

       18.      Pursuant to Section 11.9 of the contractual agreement that Multipoint had with

Hyer, Multipoint was bound by the following:




       Answer:         Multipoint denies the allegations of paragraph 18.

       19.    This contractual language was brought to the attention of WorldPay on December 7,

2018, but WorldPay has not responded. Hyer never consented to the sales or transfers to

WorldPay.

       Answer:         Multipoint lacks sufficient information to form a belief as to the truth of the

allegations of paragraph 19 and, therefore, neither admits nor denies same.

       20.      Jurisdiction is based upon diversity of citizenship to 28 USC § 1332 since the

controversy is between citizens of different states and the amount in controversy exceeds

$75,000.00.


                                                  5
     Case: 1:18-cv-06669 Document #: 89 Filed: 09/16/19 Page 6 of 15 PageID #:305


         Answer:           Multipoint admits the allegations of paragraph 20.

        21.           Venue is proper pursuant to 28 USC § 1391(d) as the defendants have

significant contacts within this judicial district.

         Answer:           Multipoint admits the allegations of paragraph 21.

              I.        BREACH OF CONTRACT (AGAINST MULTIPOINT ONLY)

        22.        Hyer realleges and incorporates herein by reference the allegations in the foregoing

paragraphs, as if fully stated herein.

         Answer:           Multipoint re-states its answers to paragraphs 1-21 above as though fully

 restated herein.

        23.          Multipoint breached its contract with Hyer by failing to make payments as

required in the Agreement.

         Answer:           Multipoint denies the allegations of paragraph 23.

        24.           Since litigation has commenced, WorldPay entered into a transaction with

Multipoint and perhaps its owners for the purpose of purchasing approximately 50 credit card

processing ISO accounts. Many of these accounts were purchased by Multipoint from Hyer.

Hyer has not been paid per the contractual terms of its portfolio purchase agreement with

Multipoint.

         Answer:           Multipoint denies the allegations of paragraph 24.

        25.         Pursuant to Section 11.9 of the contractual agreement that Multipoint had with

Hyer, Multipoint was bound by the following




                                                      6
     Case: 1:18-cv-06669 Document #: 89 Filed: 09/16/19 Page 7 of 15 PageID #:305


 Hyer never consented to the sales or transfers to WorldPay.

           Answer:        Multipoint denies the allegations of paragraph 25.

          26.      Hyer has suffered monetary and reasonably foreseeable damages as a result of

Multipoint’s breach of its contract with Hyer to which Hyer requests judgment against Multipoint

for the amounts not paid as well as consequential damages suffered as a result of Multipoint’s

breach.

           Answer:        Multipoint denies the allegations of paragraph 26.

          WHEREFORE, Defendant, Multipoint, Inc. respectfully requests that this Court enter

judgment in its favor and against the Plaintiff, Hyer Standards LLC and for any further relief the

Court deems reasonable and just.

                     Counts II through XII and XIV are subject to a motion to dismiss.

                         Count XIII is directed solely against Defendant, Worldpay.

                                            First Affirmative Defense

          To the extent that Plaintiff has failed to stay any claim upon which relief may be granted,

its claims must be dismissed.

                                           Second Affirmative Defense

          Some or all of Plaintiff’s claims are barred by the equitable doctrine of unclean hands,

estoppel, wavier, and/or laches.

                                           Third Affirmative Defense

          Plaintiff failed to perform its obligations under its agreement with Multipoint.

                                           Fourth Affirmative Defense

          Lack of consideration.

                                            Fifth Affirmative Defense

          Plaintiff asserts a set-off arising from Plaintiff’s breaches.

                                                      7
     Case: 1:18-cv-06669 Document #: 89 Filed: 09/16/19 Page 8 of 15 PageID #:305


                                          COUNTERCLAIM

       Defendant/Counter-Plaintiff, Multipoint, Inc., (“Multipoint”) by its attorneys, Jordan Finfer

and Elizabeth Archerd of the law firm of Patzik, Frank & Samotny Ltd., for its counterclaim

against Plaintiff, Counter-Defendant, Hyer Standards LLC, (“Hyer ”) states as follows:

                                          Breach of Contract

       1.        Hyer is a Wisconsin limited liability company with its principal place of business in

Pelican Lake, Wisconsin. At all relevant times hereto, Hyer was in the business of credit card

processing.

       2.        Upon information and belief, Jayme Hyer (“Jayme”) is the sole Manager and

interest holder of Hyer.

       3.        Multipoint is an Illinois corporation with it is principal place of business located in

Chicago, Illinois. Multipoint is in the business of credit card processing.

       4.        On July 5, 2017, Multipoint and Hyer entered into an agreement whereby Hyer

agreed to sell of its rights title and interest in its 223 merchant accounts and the residual fees paid

therefrom and all of Hyer’s related assets, including equipment, contracts and phone numbers to

Multipoint (the “Agreement”). A copy of the Agreement is attached hereto as Exhibit A.

       5.        As a condition of the Agreement, Multipoint agreed to place First Data LLC (“First

Data”) credit card processing units with the merchant accounts Hyer was selling to Multipoint.

       6.        In exchange for Hyer’s sale of its residuals and related assets, Multipoint agreed to

the following:

       a) That Multipoint would make the following payments: a) $110,000 paid over 12
          monthly equal installments to Hyer Standards; b) Paying off a loan Hyer had with
          Super G Capital LLC (“Super G”) in the amount of $15,396.88; c) Reimbursement of
          registration fees Hyer paid credit card companies in the amount of $10,000;

       b) That Multipoint would hire two of Hyer’s sales representatives, Duan Vandre and
          Donald Lewis and pay them 50% of the residual payments Multipoint receives from the
          then current residual payments and any future residual payments that they signed up;
                                                    8
     Case: 1:18-cv-06669 Document #: 89 Filed: 09/16/19 Page 9 of 15 PageID #:305



        c) That Multipoint would pay Jayme 10% of the residual payments earned from the then
           current residual payments and 50% of any future residual payments that they signed up;
           and

        d) That Multipoint would pay Jayme 10% referral fee for any accounts that Jayme Hyer
           referred to Multipoint and on any accounts Plaintiff’s then employees, Duan Vandre and
           Donald Lewis signed up for Multipoint.

        7.      Section 4.8 of the Agreement provides “Seller owns one hundred percent of the

Assets, and no options or other agreements or arrangements to obtain any ownership interest in the

Portfolio Residual and the Assets by any other person or entity exist.”

        8.      Section 6.1 of the Agreement provides, “[n]o party shall take any course of action

inconsistent with satisfaction of the requirements or conditions applicable to it set forth in this

Agreement.”

        9.      Section 6.2 of the Agreement provides, “[f]rom and after the date of this Agreement,

each party shall perform all reasonable acts, execute all documents and do all things reasonably

requested by the other parties in order to perfect the transfer of title to [Multipoint] of the assets

sold by [Hyer] consistent with the provision of [the] Agreement, or as may be reasonably necessary

or appropriate to otherwise consummate and carry into effect the transactions contemplated by

[the] Agreement.”

        10.     Section 8 of the Agreement, provides in relevant part that Hyer and its employees,

affiliates, subsidiaries shall not:

                (i) …interfere with, disrupt, or attempt to interfere with or disrupt, any past,
                present, or prospective business relationship of Purchaser, contractual or otherwise,
                related to or arising from the Protected Merchants including, without limitation, the
                ability of Purchaser to own, operate or obtain a financial benefit from the Assets and
                to receive the revenue from the Protected Merchants; or (ii) solicit any merchant or
                otherwise cause any Protected Merchant to terminate or cancel its existing credit
                card or check processing. This section shall apply for a period of three (3) years
                following the date that Hyer, Duane Vandre, and Don Lewis are no longer affiliated
                with the Purchaser. If Seller, its owner, or employees violate the provisions of this
                section, Seller agrees that this will result in minimum damages to Purchaser in the
                amount of the greater of (x) fifty (50) times the average monthly profits derived

                                                  9
    Case: 1:18-cv-06669 Document #: 89 Filed: 09/16/19 Page 10 of 15 PageID #:305


                from the Protected Merchant or (y) five thousand dollars ($5,000.00) for each
                instance where Seller attempts to move any merchant to another payment processor
                and Seller shall pay that amount to Purchaser on each such occurrence…

       11.      In October of 2017, First Data began applying a minimum charge to Multipoint for

the use of its processing units. This practice continued in the subsequent months.

       12.      Hyer and Jayme had specifically represented to Multipoint that there were no fees

charged by First Data to it.

       13.      As a result these charges, Multipoint could not determine the residual fees due

Jayme, Hyer or its employees.

       14.      Ashley Isenberg (“Isenberg”), then an employee of Multipoint advised Jayme that

Multipoint could not pay the fees pursuant to the Agreement until the First Data minimum fee issue

was resolved.

       15.      In response to this, Jayme, who still had access to the First Data platform, locked

Multipoint out of the First Data platform.

       16.      Multipoint used the First Data platform in order to determine the amount of

residuals it was being paid on Hyer accounts on a daily and monthly basis.

       17.      Multipoint could not determine the residual fees it was being paid on the Hyer

accounts without to the First Data Platform.

       18.      On December 18, 2017, Jayme, as a result of the dispute regarding minimum

payments and the corresponding residual payments to her, sent correspondence to Super G advising

it to re-direct the residual payments that Multipoint had purchased back to Hyer.

       19.      Super G is a lender to credit card processors and uses the residual fees earned by the

processors from each credit card transaction as collateral on its loans. As part of Super G’s terms it

requires the residuals first to be paid to it to satisfy the party’s loan obligation, then Super G makes

the excess payments to the borrower.


                                                  10
    Case: 1:18-cv-06669 Document #: 89 Filed: 09/16/19 Page 11 of 15 PageID #:305


       20.     Upon information and belief, on or about December 18, 2018, Jayme also sent a

correspondence to First Data requesting that it cease paying the residual payments earned on

Multipoint accounts to Multipoint, or its lender Super G.

       21.     On January 10, 2018, Multipoint wrote to Hyer Standards demanding that it provide

Multipoint access to the First Data platform and cease requesting First Data and Super G to re-

direct payments to Hyer.

       22.     On January 16, 2018, Jayme sent an email to Multipoint informing it that she had

contacted each of the 223 merchant accounts she sold to Multipoint and advised each that Hyer, not

Multipoint would be servicing their accounts moving forward.

       23.     In January of 2018, Hyer began receiving the residual payments from the merchant

accounts it had sold to Multipoint.

       24.     In January of 2018, Multipoint stopped receiving its residual payments from the

merchant accounts it had had purchased from Hyer.

       25.     As a result of Jayme’s actions on behalf of Hyer, Hyer has breached its Agreement

with Multipoint by breaching Section 4.8, Section 6.1, Section 6.2 and Section 8 of the Agreement.

       26.     As a result of Hyer’s breach, Multipoint has been damaged in that it has paid Hyer

for merchant accounts it did not receive.

       27.     As a result of Hyer’s breach of Section 8 (non-solicitation), MultiPoint’s damages

are $1,115,000, or $5,000 for each of the 223 merchant accounts Jayme contacted to transfer back

to Hyer.

       28.     Multipoint performed its obligations under the Agreement by making its monthly

payments to Hyer, paying the monthly based residual fees to Hyer’s employees, paying off Hyer’s

loan with Super G and satisfying Hyer’s registration fees owed to the credit card companies.




                                                 11
        Case: 1:18-cv-06669 Document #: 89 Filed: 09/16/19 Page 12 of 15 PageID #:305


          WHEREFORE, Defendant/Counter-Plaintiff, Multipoint, Inc. requests judgment in its favor

and against the Plaintiff/Counter-Defendant, Hyer Standards, LLC, in an amount to be proven at

trial, plus its attorney’s fees and costs and for any further relief the Court deems reasonable and

just.



Dated: September 16, 2019                            Respectfully submitted,
                                                     Multipoint, Inc., Super G Capital, LLC and
                                                     Ashley Isenberg


                                                     By:    /s/ Jordan Finfer          ,




                                                12
   Case: 1:18-cv-06669 Document #: 89 Filed: 09/16/19 Page 13 of 15 PageID #:305




             One of their attorneys

Jordan Finfer (jfinfer@pfs-law.com)
Elizabeth Archerd (earcherd@pfs-law.com)
Patzik, Frank & Samotny Ltd.

                                           13
   Case: 1:18-cv-06669 Document #: 89 Filed: 09/16/19 Page 14 of 15 PageID #:305


200 South Wacker Drive, Suite 2700
Chicago, IL 60606
Phone: 312-551-8300
Firm I.D. No.: 35160




                                        14
    Case: 1:18-cv-06669 Document #: 89 Filed: 09/16/19 Page 15 of 15 PageID #:305


                                CERTIFICATE OF SERVICE

        I, the undersigned, an attorney, hereby certify that on September 16, 2019, I caused to be
served the attached Defendants’ Answer, Affirmative Defenses and Counterclaim, upon the
parties of record listed below, through the Court’s electronic filing service.

              Sean A Bukowski
              Nash Spindler Grimstad & McCracken LLP
              Email: sbukowski@nashlaw.com

              Ryan R Graff
              Nash Spindler Grimstad & McCracken LLP
              Email: rgraff@nashlaw.com

              David D. Pope
              Benesch, Friedlander, Coplan & Aronoff LLP
              Email: dpope@beneschlaw.com

              Trevor J Illes
              Benesch Friedlander Coplan & Aronoff, LLP
              Email: TIlles@beneschlaw.com


                                                          /s/ Jordan A. Finfer




                                               15
